Title: To Thomas Jefferson from Benjamin Henry Latrobe, 2 May 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Capitol, May 2d. 1808
                  
                  Since I dispatched my letter of this morning, I have gone over with Mr Lenthall the papers in the office, & the following is the result.
                  
                     
                        
                           
                               Our large stone has cost $1.75 ⅌ perch such as we have always used at the Capitol; but small stone fit for the Wall, if mixed with larger, may be had at $1.12½, say with Waste, and laying up close,
                           $1.30
                        
                     
                  
                  
                     
                        
                           
                           One man will lay a perch of Wall & point it on both sides ⅌ day & no more he must be a good hand to do       that  Wages ⅌ day  
                           1.66⅔
                           
                        
                        
                           
                           Our Mortar i.e sand & lime hauling included cost us from 70 cts. to 75 ⅌ perch
                           .70
                        
                        
                           
                           Hauling the Stone
                           
                                .37½
                              
                           
                        
                        
                           
                           
                           
                               4.04
                           
                        
                     
                  
                  
                  There are a thousand inconveniences & losses attending this long stretch of Work to which no other is liable.
                  We already begin to suffer so much by the carrying off Lumber in the night, that I cannot help thinking that a Marine Guard, day & night, will be absolutely necessary. Last winter even, altho’ all our Lumber was inclosed we were very much robbed.
                  With the highest respect I am Yrs. faithfully
                  
                     BH Latrobe
                  
               